DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Request for Continued Examination
             A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the amendments to the claims overcome the rejection (Amendment, pg. 6, third para.). Examiner respectfully disagrees as presented below. The steps recited in claims 1, 11 and 18 include abstract mental processes of data gathering/collection of text/content, analyzing a portion of the gathered text/content and providing a result of the analysis where the steps are achievable via a user received gathered text on paper, analyzing 
Applicant’s arguments with respect to claims 1, 11 and 18 and reference Suvarna and Lundberg (“Towards a language independent Twitter bot detector “) not disclosing limitation “receiving user generated and auto generated text data, the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data” as recited in the independent claims (Amendment, pg. 6, fourth para. Pg. 8) have been considered but are moot in light of new grounds of rejection with reference Pedersen as presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of textual analysis without significantly more. The Claims 1, 11 and 18 recite processes including classifying/analyzing received text and providing an output of the analysis, and is achievable by a human with a pen and paper analyzing received text, detecting tags/labels in the received text by observing the text, removing portions of the text corresponding to auto generated text by striking out portions of the text and providing output of the remaining text to a machine learning model that is trained using a generic processor (see Applicant’s original specification, pg. 9, para. [0033]). This judicial exception is not integrated into a TLI Communications, Electric Power Group, LLC v. Alstom S.A., Intellectual Ventures I LLC v. Symantec Corp. and DDR Holdings, LLC v.Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)) as well as cited references Pedersen, Laboreiro and Lundberg (PTO 892, 12/24/2020). 
 Dependent claims 3-10, 13-17 and 20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.      Claims 1, 3, 4, 6, 8-11, 13, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedersen US PGPUB 2020/0142999 A1 (“Pedersen”)
        Per Claim 1, Pederson discloses a computer implemented method comprising: 
             receiving user generated and auto generated text data, the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data (para. [0016]; The labeling component 124 may be configured to receive human labeling input 142… These human-created labels are then used by the labeling component 124 as "seed" labels to identify the human-labeled words within particular clusters 138, and then propagate labels throughout the corpus of comments 120…human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029], bot generated text/spam as auto generated text);
            detecting auto-generated text based on the tag (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]); 

            training a machine learning language model with the user generated text data remaining in the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; para. [0037]).
         Per Claim 3, Pedersen discloses the method of claim 1 and further providing the auto-generated text to the machine learning language model with the tag to distinguish the auto generated text from the user generated text (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; For example, the text moderation component 150 may be configured to moderate text of a particular class label by concealing the text in some manner…, para. [0033]).        
Claim 4, Pedersen discloses the method of claim 3 wherein the tag comprises metadata associated with the auto-generated text (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]).
         Per Claim 6, Pedersen discloses the method of claim 1 wherein the tag comprises metadata associated with the user generated text (para. [0029]).
        Per Claim 8, Pedersen discloses the method of claim 1 and further comprising training the machine learning language model with the user generated text data (para. [0030]).
          Per Claim 9, Pedersen discloses the method of claim 1 and further comprising providing the user generated text data remaining in the received text data as input to the machine learning language model that has already been trained (para. [0030]; the process 400 may iterate for purposes of retraining the machine learning model(s) 148 …, para. [0051]).
       Per Claim 10, Pedersen discloses the method of claim 1 wherein the received text data includes auto generated text generated by a social media service in response to user selection of the auto-generated text (the computing system 106 may store a corpus of comments 120 that includes comments 120(1)-(N) (collectively 120) received from the client machines 104 over the network 108…, para. [0025]; para. [0029]-[0030]; para. [0053]). 
          Per Claim 11, Pedersen discloses a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform, a method, the operations comprising:
 These human-created labels are then used by the labeling component 124 as "seed" labels to identify the human-labeled words within particular clusters 138, and then propagate labels throughout the corpus of comments 120…human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029], bot generated text/spam as auto generated text);
            detecting auto-generated text based on the tag (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]); 
            removing the auto-generated text from the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam…, para. [0029]; para. [0033]; para. [0037]); and
            training a machine learning language model with the user generated text data remaining in the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; para. [0037]).
Claim 13, Pedersen discloses the device of claim 11 and further providing the auto-generated text to the machine learning language model with the tag to distinguish the auto generated text from the user generated text (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; For example, the text moderation component 150 may be configured to moderate text of a particular class label by concealing the text in some manner…, para. [0033]).        
          Per Claim 14, Pedersen discloses the device of claim 13 wherein the tag comprises metadata associated with the auto-generated text (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]).
         Per Claim 16, Pedersen discloses the device of claim 11 wherein the tag comprises metadata associated with the user generated text (para. [0029]).     
        Per Claim 18, Pedersen discloses a device comprising: 
          a processor (para. [0024]); and
          a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations (para. [0024]) comprising: 
          receiving text data, the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data (para.  These human-created labels are then used by the labeling component 124 as "seed" labels to identify the human-labeled words within particular clusters 138, and then propagate labels throughout the corpus of comments 120…human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029], bot generated text/spam as auto generated text);
            detecting auto-generated text based on the tag (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]); 
            removing the auto-generated text from the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam…, para. [0029]; para. [0033]; para. [0037]); and
            training a machine learning language model with the user generated text data remaining in the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; para. [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Lundberg “On-the-fly Detection of Autogenerated Tweets” (“Lundberg”)
        Per Claim 7, Pedersen discloses the method of claim 1
            Pedersen discloses wherein the tag comprises multiple tags (para. [0029]), 
            Pedersen does not explicitly disclose each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text 
           However, this feature is taught by Lundberg (Abstract; fig. 1)
           It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to incorporate the teachings of Lundberg in the method of Pedersen in arriving at “each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user 
       Per Claim 17, Pedersen discloses the device of claim 11                
             Pedersen discloses wherein the tag comprises multiple tags (para. [0029]), 
            Pedersen does not explicitly disclose each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text 
          However, this feature is taught by Lundberg (Abstract; fig. 1)
           It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to incorporate the teachings of Lundberg in the device of Pedersen in arriving at “each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text”, because such combination would have resulted in helping a user detect or keep track of spam (Lundberg, sec. 1).      
       Per Claim 20, Pedersen discloses the device of claim 18                
              Pedersen discloses wherein the tag comprises multiple tags (para. [0029]), 
            Pedersen does not explicitly disclose wherein the tag comprises multiple tags, each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags 
            However, this feature is taught by Lundberg (Abstract; fig. 1)
           It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to incorporate the teachings of Lundberg in the device of Pedersen in arriving at “each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text”, because such combination would have resulted in helping a user detect or keep track of spam (Lundberg, sec. 1).      

2.       Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Gaal US PGPUB 20070011323 A1 (“Gaal”)
          Per Claim 5, Pedersen discloses the method of claim 1 
            Pedersen does not explicitly disclose wherein the tag comprises character delineated text of a markup language
            However, this feature is taught by Gaal (para. [0028]; para. [0035])
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gaal in the method of Pedersen in arriving at “wherein the tag comprises character delineated text of a markup language”, because such combination would have resulted in helping a user identify unsolicited content (Gaal, para. [0034]-[0035])
Claim 15, Pedersen discloses the device of claim 11 
             Pedersen does not explicitly disclose wherein the tag comprises character delineated text of a markup language
            However, this feature is taught by Gaal (para. [0028]; para. [0035])
            It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to incorporate the teachings of Gaal in the device of Pedersen in arriving at “wherein the tag comprises character delineated text of a markup language”, because such combination would have resulted in helping a user identify unsolicited content (Gaal, para. [0034]-[0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Laboreiro and Aggarwal teaching detection of bot/auto generated spam text messages (PTO 892 form, 12/24/2020) as well as Aggarwal (current PTO 892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658